DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.  The arguments are presented that the specification supports nanobatteries suspended in electrolyte solution.  These arguments are not found persuasive due to the fact that the cited paragraph [0087] that supports suspension in electrolyte solution is only drawn to a capacitor.  Also the cited paragraphs [0105-0106] that state an electrolyte solution is utilized do not support a plurality of batteries suspended in an electrolyte solution.  Electrolyte solutions are traditionally used within batteries between positive and negative electrodes (as evidenced by Ocal [0005, 0014,  and 0022] therefore the teaching of an electrolyte solution used with batteries would only provide support for an electrolyte within individual batteries.
The arguments are presented that Ocal does not teach the amended claim limitation of a plurality of batteries suspended in electrolyte solution.  These arguments are not found persuasive due to the fact that the claims do not require a plurality of batteries suspended in one electrolyte solution and do not exclude packages containing the electrolyte solution.  Ocal teaches a plurality of batteries with each battery being suspended in electrolyte solution (whole systems in electrolyte in the package) [0008, 
The arguments are presented that Ocal would not teach multiple nanowires in contact with cores and the arguments cite fig. 1c of Ocal as evidence.  These arguments are not found persuasive due to the fact that fig. 1c of Ocal is drawn to a series connection while Ocal also teaches a parallel connection which would require one set of wires connecting inner cores (with two wires per inner core for batteries in the center of a parallel arrangement) and a second set of wires connecting outer cores (with two wires per outer core for batteries in the center of a parallel arrangement) and would therefore teach the amended claim limitations.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-15, 17-18, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocal et al. (EP 3,331,061 A1, hereafter Ocal), in view of Teeters (US 2007/0228353 A1, hereafter Teeters), as evidenced by Lee (excerpt on page 4 of colloidal particle overview, https://www.sciencedirect.com/topics/engineering/colloidal-particle), in view of Lewis et al. (US 2004/0191626 A1, hereafter Lewis), and further in view of Kondo et al. (“A metallo-DNA nanowire with uninterrupted one-dimensional silver array”, Nature Chemistry, Vol. 9, pp. 956-960, Oct. 2017, hereafter Kondo).
With regard to claims 9 and 15, Ocal teaches a battery comprising an inner spherical core forming a first electrode (anode), a separator layer positioned between the inner core and an outer layer, and the outer layer forming a second electrode (cathode) [0005, fig. 1a].  Ocal does not explicitly teach a nano-battery or the diameter range of claim 15, however changes in size would be an obvious variant to one of 
Ocal teaches the batteries may be suspended in electrolyte (whole systems in electrolyte in the package) between first and second metal contacts (electrolyte adjacent separator 4 that is located between electrical contacts 20 connected to each contact terminal 8 and 10 [0008, 0014, 0022, fig. 1a]. 
Ocal teaches each battery is attached to at least two wires (electrical contacts 20 connected to each contact terminal 8 and 10) with a first wire connected to a core (electrical contact connected to contact terminal 8) and a second wire connected to the outer layer (electrical contact connected to contact terminal 10) [0027-0033, fig. 1c]. Ocal further teaches that the batteries may be integrated in parallel [0016]. Ocal teaches the wires are connected to contact terminals but does not explicitly teach that the terminals are metal and does not explicitly teach that each of the cores and outer layers are connected by nanowires.  However, Ocal teaches that the terminals would need to be rigid and conductive [0015, 0032] therefore using metal materials for the 
Ocal teaches connecting batteries parallel [0016], which would require one set of wires connecting inner cores (with two wires per inner core for batteries in the center of a parallel arrangement) and a second set of wires connecting outer cores (with two wires per outer core for batteries in the center of a parallel arrangement) but does not teach they are connected by wires self-assembled via complementary nucleic acid.  This is regarded as a product by process limitation that would result in the structure of a nucleic acid based nanowire.  Ocal does not teach nucleic acid based nanowires. However, in a field of endeavor relevant to the problem solved (nanowires for electron transport), Kondo teaches the use of a sliver-DNA hybrid nanowire (a type of metallo-nucleic acid nanowire) for electron conductive cable [pp. 959, col. 2, paragraphs 2-3].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the nanowire of Kondo with the battery of Ocal for the benefit of a thin cable with electron conductivity [Kondo pp. 959, col. 2, paragraphs 2-3].
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 10, Ocal teaches the first (core) electrode layer is an anode and the second (outer) electrode layer is a cathode [0005].
With regard to claim 11, Ocal teaches an external insulating layer (package 17 or isolation) [0033].
With regard to claim 12, Ocal teaches the cathode comprises lithium cobalt oxide or lithium manganese dioxide [0013].  Ocal does not explicitly teach that the cathode is the first (inner) electrode, however this would be an obvious variant to one of ordinary skill in the art since switching electrode locations would only require a rearrangement of parts and perform the same function yielding predictable results (inner and outer electrodes coupled to form a battery).  See MPEP 2144.VI.
With regard to claim 13, Ocal teaches Li ion flow through the separator (which would require a material porous enough to allow for ion diffusion) [0031].  
With regard to claim 14, Ocal teaches that the anode comprises lithium metal or graphite [0012].   Ocal does not explicitly teach that the anode is the second (outer) electrode, however this would be an obvious variant to one of ordinary skill in the art since switching electrode locations would only require a rearrangement of parts and perform the same function yielding predictable results (inner and outer electrodes coupled to form a battery).  See MPEP 2144.VI.
With regard to claims 17-18, Ocal teaches connecting batteries in series or parallel [0016, Fig. 1c] but does not teach the use of silver-DNA hybrid nanowire.  However, in a field of endeavor relevant to the problem solved (nanowires for electron transport), Kondo teaches the use of a sliver-DNA hybrid nanowire (a type of metallo-nucleic acid nanowire) for electron conductive cable [pp. 959, col. 2, paragraphs 2-3].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the nanowire of Kondo with the battery of Ocal for the benefit of a thin cable with electron conductivity [Kondo pp. 959, col. 2, paragraphs 2-3].
With regard to claim 52, Ocal teaches that the batteries may be integrated in parallel [0016] which would require one set of wires connecting inner cores and a second set of wires connecting outer cores. Ocal does not teach they are connected by wires self-assembled via complementary nucleic acid.  This is regarded as a product by process limitation that would result in the structure of a nucleic acid based nanowire.  Ocal does not teach nucleic acid based nanowires. However, in a field of endeavor relevant to the problem solved (nanowires for electron transport), Kondo teaches the 
Ocal does not explicitly teach a lattice arrangement, however this would be an obvious variant to one of ordinary skill in the art since it would provide the same function (parallel connection of multiple cells) and only require a rearrangement of parts.  See MPEP 2144.04 VI.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocal, Teeters, Lee, and Kondo as applied to claims 9-15, 17-18, and 52 above, and further in view of Prieto et al. (US 2013/0196235 A1, hereafter Prieto).
With regard to claim 16, Ocal does not explicitly teach the claimed separator or electrode (outer layer) thickness.  However changes in size would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04. IV. Furthermore Prieto teaches the use of an electrode with a thickness of 50 nm and teaches adjusting thickness to optimize cycle performance [0038] and teaches a separator with a thickness of 50 nm [0043]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the electrode thickness of Prieto with the battery of Ocal for the benefit of optimizing cycle performance [0038] and to use the separator thickness of Prieto with the battery of Ocal for the benefit of balancing dielectric strength, Li-ion conductivity, and flexibility [0043].

Claims 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocal, Teeters, Lee, and Kondo as applied to claims 9-15, 17-18, and 52 above, and further in view of Min et al. (US 2013/0209848 A1, hereafter Min).
With regard to claims 50-51, Ocal does not explicitly teach that the separator layer is an electrolyte medium.  However the use of ion conductive solid electrolytes as separator materials is well known in the art as evidenced by Min [0037] and would be an .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724